Citation Nr: 0921045	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-37 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia and/or gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 
1981, with subsequent service in the Army Reserves.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In August 2005 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In February 2005, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

Although the Veteran's claim has previously been identified 
and developed as entitlement to service connection for a 
hiatal hernia, based on his description of his symptoms and 
the information submitted, the Board finds that his claim 
also reasonably encompasses his diagnosed GERD.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009)(United States Court of 
Appeals for Veterans Claims found that a claim for benefits 
for one psychiatric disability also encompassed benefits 
based on other psychiatric diagnoses and should be considered 
by the Board to be within the scope of the filed claim).  
Therefore, the issue on the title page has been modified to 
reflect the current disability.

The Board notes that the Veteran's appeal originally included 
the issue of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  However, a January 2009 rating decision 
granted service connection for an anxiety disorder and 
depression and awarded a 70 percent disability rating for 
such.  As yet, the Veteran has not appealed the initial 
disability rating, and the issue is no longer in appellate 
status and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective evidence of a hiatal hernia is not shown and 
any currently diagnosed gastrointestinal disorder, to include 
GERD, did not have its onset in service and has not been 
etiologically linked to the Veteran's service, or any 
incident therein.


CONCLUSION OF LAW

A gastrointestinal disorder, to include hiatal hernia and/or 
GERD, was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claim of entitlement to service 
connection for a gastrointestinal disorder, to include a 
hiatal hernia and/or GERD, the Board observes that VA issued 
VCAA notices to the Veteran in September 2003, September 
2005, July 2006 and August 2007 letters which informed him of 
the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The July 2006 and August 2007 letters informed him of 
the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
September 2003 VCAA notice was issued prior to the December 
2003 rating decision from which the instant appeal arises.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records and evaluations are 
of record, as well as private treatment records, records from 
the Social Security Administration, and a transcript of the 
Veteran's testimony at a personal hearing, and these records 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  Although the Veteran has identified 
outstanding records from private facilities, written 
responses from the identified facilities to VA's requests 
indicate that they do not have medical records for the 
Veteran.  Likewise, VA has made documented efforts to obtain 
all of the Veteran's service treatment records and has been 
advised that there are no additional available service 
treatment records.  Based on the foregoing, it is clear that 
further requests for service treatment records for the 
Veteran would be futile.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2008).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for a gastrointestinal disorder, to include hiatal 
hernia and/or GERD.  Initially, the Board acknowledges that 
service treatment records indicate the Veteran was provided 
inpatient treatment for a minimal upper gastrointestinal 
bleed and alcohol abuse in April 1981.  He gave a history of 
having vomited blood 3 times the night before he was admitted 
and of having intermittent abdominal pain and a loss of 
appetite in the few weeks preceding his admission.  An upper 
GI series, while showing an enlarged esophageal diameter to 
the GE junction indicative of a hiatal hernia, did not 
indicate definite reflux.  The impression was hiatal hernia 
without reflux.  A service treatment record dated later that 
month notes the Veteran complained of a choking sensation and 
that he had been hospitalized for acute alcoholic gastritis.  
In May 1981, he stated that he had a hiatal hernia for which 
he was taking Mylanta.  There are no subsequent complaints, 
findings, treatment or diagnoses associated with any 
gastrointestinal disability and a discharge examination 
report is unfortunately not of record.  Although VA and 
private treatment records, dated as early as January 1990 
note the Veteran's history of a hiatal hernia and of current 
gastrointestinal complaints and indicate a diagnosis of 
hiatal hernia per his history, the objective medical evidence 
of record does not show any currently diagnosed hiatal 
hernia.  In fact, an October 2008 VA examiner, after 
examining the Veteran and reviewing his claims files, 
specifically found no supporting medical documentation to 
confirm that the Veteran had a current hiatal hernia.  The 
examiner further noted that all reference to hiatal hernia is 
by the Veteran's own personal report.  The examiner concluded 
that there was no current diagnosis of hiatal hernia.  VA has 
requested the Veteran submit evidence of hiatal hernia.  
However, he has not submitted any medical evidence of 
currently diagnosed hiatal hernia; nor has he or VA been able 
to obtain copies of any treatment records showing such.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the Veteran 
currently has a hiatal hernia.

Likewise, although the October 2008 VA examiner did find that 
the Veteran had a current diagnosis of GERD, the Board finds 
that the preponderance of the evidence is against service 
connection for GERD.  Initially, the Board observes that the 
available service treatment records, while showing treatment 
in April 1981 for "acute alcoholic gastritis or hiatal 
hernia", do not show treatment for any further 
gastrointestinal complaints until January 1990.  Moreover, 
despite the Veteran's recorded history of having been 
diagnosed with GERD, the earliest competent medical evidence 
of a GERD diagnosis is an October 2002 private treatment 
record, at least 21 years after his discharge from service.  
The October 2002 treatment record merely noted the Veteran's 
current symptoms.  It did not indicate the date of onset of 
his gastrointestinal complaints.  Because the earliest 
competent medical evidence of a diagnosed GERD is the October 
2002 private treatment record, 21 years after his discharge, 
the Board finds this gap in time significant, and it weighs 
against the existence of a link between the Veteran's 
disability and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

In addition to the lack of objective medical evidence showing 
that the Veteran's current GERD was first manifested during 
service or within close proximity thereto, the medical 
evidence of record does not etiologically link his current 
GERD to his service or any incident therein.  In this 
respect, although several private and VA treatment records 
specifically note the Veteran's history of GERD, the 
examiners did not actually etiologically link his current 
GERD to his service or any incident therein, and merely noted 
his stated history.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In contrast, the October 2008 
VA examiner opines that the Veteran's diagnosed GERD is not 
related to him military service.  In rendering this opinion, 
the examiner notes that there is no medical documentation of 
GERD in service and that the upper GI series conducted in 
service, while finding a hiatal hernia, specifically noted it 
was without reflux.  Therefore, the examiner finds it 
unlikely that the Veteran's currently diagnosed GERD is 
related to his service.  The Board finds the October 2008 VA 
examiner's opinion more probative than the treatment records 
merely noting the Veteran's history, as the examiner's 
opinion was based on a review of the Veteran's claims files 
and the examiner provided a thorough rationale for her 
opinion that incorporated the Veteran's post-service 
treatment records as well as his reported gastrointestinal 
history.  

Although the Veteran believes he currently has a 
gastrointestinal disorder as a result of his service, he is 
not competent to provide evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for a 
gastrointestinal disorder, to include a hiatal hernia and/or 
GERD, must be denied.


ORDER

Service connection for a gastrointestinal disorder, to 
include a hiatal hernia and/or GERD, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


